SEARS, Chief Justice.
The appellant, Warden Dannie Thompson, appeals from the habeas court’s grant of relief to the appellee, Harry Telfair. Warden Thompson contends that the habeas court erred in granting relief without holding an evidentiary hearing. For the reasons that follow, we agree.
The habeas court ordered Warden Thompson to produce Telfair for an evidentiary hearing scheduled for April 20, 2005.1 Because the warden did not have Telfair present at the start of the hearing, the habeas court refused to hold an evidentiary hearing and entered an order granting Telfair relief. This Court, however, has repeatedly held that a warden is entitled to the benefit of an evidentiary hearing before a habeas court may grant relief.2 Moreover, in a situation similar to the present case, we have held that the failure of a warden “to reply to a writ requiring him to answer within a stated time may subject the [warden] to punishment for contempt,” but that it does not permit the trial court to order the release of the petitioner.3
Accordingly, in the present case, we conclude that the habeas court had the authority to punish the warden for contempt for failing *24to have Telfair present at the start of the hearing, but that it did not have the authority to grant Telfair relief without holding an eviden-tiary hearing.
Decided November 21, 2005.
Thurbert E. Baker, Attorney General, Julie A. Adams, Assistant Attorney General, for appellant.
Ellis, Painter, Ratterree & Adams, Margaret Sigman Puccini, for appellee.

Judgment reversed.


All the Justices concur.


 See OCGA § 9-14-46 (It is the duty of the Department of Corrections, or other authority having custody of a petitioner, to produce the petitioner for hearings as directed by the trial court.).


 State v. Colack, 276 Ga. 396 (578 SE2d 893) (2003); Gearinger v. Taylor, 268 Ga. 73 (487 SE2d 600) (1997); Gaither v. Gibby, 267 Ga. 96, 97 (475 SE2d 603) (1996).


 McLeod v. Barrett, 271 Ga. 569, 571 (522 SE2d 219) (1999); Huddleston v. Ricketts, 233 Ga. 112 (210 SE2d 319) (1974).